— Proceeding pursuant to CPLR article 78 to review a determination by respondent Rock-land Research Institute dated December 7,1981, which terminated petitioner’s employment. Matter remitted to the Supreme Court, Rockland County, to hear and report in accordance herewith; in the interim the proceeding will be held in abeyance. The report shall be filed with all convenient speed. In view of the directly conflicting affidavits of the parties with regard to whether respondent Rockland Research Institute offered petitioner a position in conformity with the grievance appeals board’s directive that she be permitted to work in an area other than the shop/shipping and receiving area pending the completion of renovations to that area, we remit for a hearing on that issue. Damiani, J. P., Thompson, Bracken and Rubin, JJ., concur.